The following briefing schedule is adopted:Petitioner in No. 15-1039 will file an opening brief limited to the question presented in its petition, not to exceed 15,000 words, on or before Friday, February 10, 2017. Petitioner in No. 15-1195 will file a consolidated opening brief on the question presented in their petition and response brief, not to exceed 19,000 words, on or before Friday, March 10, 2017. Petitioner in No. 15-1039 will file a consolidated response brief and reply brief, not to exceed 10,000 words, on or before Friday, March 31, 2017. Petitioner in No. 15-1195 will file a reply brief, not to exceed 6,000 words, on or before Friday, April 14, 2017.Any brief of an amicus curiae in support of petitioner in No. 15-1039 or in support of neither party is to be filed on or before Friday, February 17, 2017, and the brief should bear a light green cover. Any brief of an amicus curiae in support of petitioner in No. 15-1195 is to be filed on or before Friday, March 17, 2017, and the brief should bear a dark green cover. An amicus curiae may file only a single brief in this case.